Exhibit 10.3

Form of Amendment to Restricted Share Units

and Dividend Equivalent Rights Award Agreement under

Pennsylvania Real Estate Investment Trust’s 2006 – 2008

and 2007 – 2009 Restricted Share Unit Program

Each grantee under Pennsylvania Real Estate Investment Trust’s 2006 – 2008
Restricted Share Unit Program and 2007 – 2009 Restricted Share Unit Program will
receive a memo informing him or her that Section 1(d) of their award agreement
under such program(s) have been modified to read as follows:

“Pursuant to Section 4(c) of the Program, if the Grantee’s employment with the
“Employer” (as defined in the Program) (i) is terminated by the Employer for
reasons other than for “Cause” (as defined in the Program), (ii) is terminated
by the Grantee for “Good Reason” (as defined in the Program), (iii) terminates
on account of the Grantee’s death, or (iv) terminates as a “Disability
Termination” (as defined in the Program), in each case on or before the last day
of the Measurement Period, the Grantee shall nevertheless be eligible to receive
Shares under the Program (or not) as though the Grantee had remained employed by
the Employer through the end of the Measurement Period. If the Grantee’s
employment with the Employer terminates for any other reason, the Grantee shall
forfeit all of the Base Units (and all of the Shares that may have become
deliverable with respect to such Base Units) subject to the RSUs the Participant
was granted under the Program.”